Citation Nr: 9928803	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for attention deficit 
disorder (PTSD).

2.  Entitlement to service connection for intermittent 
explosive disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  What evaluation is warranted for the period from June 23, 
1997, for laceration scar of the right temple?

5.  What evaluation is warranted for the period from July 21, 
1997, for laceration scar of the right index finger?



REPRESENTATION

Appellant represented by:	Richard B. Eager, Attorney at 
Law

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
attention deficit disorder and intermittent explosive 
disorder are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  The veteran's PTSD is not related to service.

3.  The laceration scar of the right temple is not productive 
of objectively verifiable tenderness, or functional 
limitation; and is not poorly nourished or ulcerated from 
June 23, 1997.

4.  The laceration scar of the right index finger is not 
productive of objectively verifiable tenderness, or 
functional limitation; and is not poorly nourished or 
ulcerated, from July 21, 1997.




CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
attention deficit disorder and intermittent explosive 
disorder are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  An increased disability rating for the veteran's 
laceration scar of the right temple is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1998).'

4.  An increased disability rating for the veteran's 
laceration scar of the right index finger is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1972 to June 
1975.  A review of his service medical records (SMRs) does 
not indicate any treatment for a psychosis or neurosis during 
service.  The SMRs do list treatment provided for a 
laceration of the face on June 1, 1973, without any further 
description of the laceration or treatment.  A subsequent 
entry dated June 11, 1973, refers only to "suture removed."  
The veteran was then treated, on several occasions, in August 
1973 for a laceration of his right index finger that became 
infected.  The veteran's immunization record reflects that he 
received a tetanus shot in April 1973, along with what 
appears to be a routine immunization for typhoid and 
tuberculosis (TB) tine test.  The veteran received a second 
tetanus inoculation on August 3, 1973, the same date as the 
laceration of his right index finger.  The veteran's May 1975 
separation physical examination was negative for any 
reference to a scar from either cut and made no reference to 
any type of psychiatric problem.  The veteran did not report 
any problems or complaints associated with either his facial 
or finger lacerations.  Nor did he report any type of 
nervousness or other psychiatric problems on his Report of 
Medical History submitted in May 1975.  The veteran's Army 
201 file was also provided.  It showed that his military 
occupational specialty was that of a food processing 
specialist or cook.  He served in the United States and 
Germany during his period of active duty.  He did not serve 
in Vietnam and did not serve in combat.

The veteran originally sought service connection for several 
conditions, unrelated to the issues on appeal, in November 
1990.  Associated with the claims file at the time were 
private treatment records from the Riverview Clinic for the 
period from August 1967 to September 1991, and from the 
Janesville Medical Center for the period from April 1990 to 
October 1990.  The records related to treatment for a number 
of medical complaints, all unrelated to the issues on appeal.  
One entry from the Riverview Clinic, dated in March 1984, 
noted that the veteran complained of being nervous without 
any further comment, discussion, or treatment.  Of note was 
evaluation and treatment provided to the veteran for carpal 
tunnel syndrome (CTS) involving the right arm.  There was no 
reference to the laceration of the right index finger in 
assessing the veteran's CTS.  The private treatment records 
contained no reference to treatment for any type of 
psychiatric disorder.

The veteran originally sought to establish service connection 
for PTSD in August 1992.  He submitted a stressor statement, 
dated in September 1992, wherein he alleged that he was 
trained to set live Claymore mines in basic training.  After 
witnessing a demonstration of what the mine would do after 
exploding, he became very terrified.  He said that he had had 
recurring nightmares since his discharge from service in 1975 
and that he currently suffered from anxiety and depression 
because of the trauma associated with the mine training.

He was afforded a VA PTSD examination in October 1992.  The 
veteran told the examiner that he experienced nightmares and 
flashbacks associated with his military training involving 
mines.  He also related a story of being involved in a fight 
with another soldier where the veteran was severely beaten.  
The veteran then found the individual alone, several days 
later, and assaulted him with a fence post.  He said that he 
struck the other soldier in the head with the post.  The 
veteran reported that he was evaluated by a State of 
Wisconsin Department of Vocational Rehabilitation (DVR) 
individual and diagnosed with a personality disorder in the 
past.  The veteran related a history of going to school 
through the 12th grade and getting along with other students.  
He was involved in Alcoholics Anonymous for the past 13 years 
and had a prior felony conviction for second degree sexual 
assault.  The examiner noted that the veteran exhibited 
symptoms that were consistent with PTSD as he experienced at 
least two traumatic events which he re-experienced through 
flashbacks, nightmares and distressing thoughts.  The 
examiner provided a diagnosis of PTSD based upon the 
unverified stressors provided by the veteran.  

Associated with the claims file is a psychiatric evaluation 
performed by Stan Poreba, M. D., in October 1992.  The 
evaluation was based on a self-referral from the veteran to 
support his claim for Social Security Administration (SSA) 
benefits.  He complained of nightmares and outbursts of 
anger.  He attributed both the anger and nightmares to his 
basic training in the Army.  The veteran had never been 
hospitalized for psychiatric illness.  He was a recovering 
alcoholic and attended AA meetings where he learned about 
PTSD.  Dr. Poreba noted that the veteran had been diagnosed 
with an adjustment disorder and personality disorder in May 
1988.  The veteran related that he was introduced to beer by 
his father when he was nine years old.  He also related that 
he was "the toughest guy in school, mean and cruel."  
Dr. Poreba also recorded that the veteran related a history 
of being truant, running away, setting cats on fire, and 
putting M-80 firecrackers in fishes mouths and watching them 
explode as they swam away.  Dr. Poreba provided two diagnoses 
on Axis I.  The first was rule out 309.89, the second was 
rule out V-65.20.  He did not attribute either diagnosis to 
any incident of service.  The code numbers used by Dr. Poreba 
pertained to a rule out PTSD diagnosis and rule out 
malingering diagnosis.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition Revised (DSM-III-R).

The veteran submitted several statements, dated in November 
and December 1996 wherein he detailed his claimed stressors.  
At basic training he was taught how to set a claymore mine.  
He witnessed a demonstration of an explosion of a mine 
destroying a dummy.  When it was his turn to "set" the mine 
he did not know if it was live or not and had a hard time 
remembering the instructions due to, what he claimed was, a 
retaining deficit.  He also related an experience where he 
was put into a foot locker as part of a mock POW camp 
training exercise.  He said that he had nightmares about the 
heat stroke that he suffered during one forced march in 
basic.  The veteran related that he was traumatized as a 
result of an accident in Germany where a semi-truck hit 
another semi-truck and he sustained a cut on his temple that 
required stitches.  He said that the stitches were put in 
without an anesthetic.  He then related that he saw a soldier 
take an injection in the buttock and fall over.  He walked 
away.  Finally, he said that he witnessed another individual 
slit his wrists but kept on drinking his beer.

As a result of the veteran's statements, the RO attempted to 
verify his claimed stressors by submitting a request for 
records to the U. S. Army and Joint Services Environmental 
Support Group, now known as the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)).  The RO listed the 
veteran's claimed stressors of the vehicle accident, and the 
incident of the individual cutting his wrists.

The RO sent a similar request to the Army in January 1997.  
The Army responded in February 1997 that they were unable to 
locate any records pertaining to either incident.  

In March 1997, the RO received morning reports for the 
veteran's unit from the National Archives and Records 
Administration (NARA).  The reports covered a period from May 
to July 1973.  There was no indication of any individual 
being treated for a suicide attempt or drug overdose.  

Also associated with the claims file were treatment records, 
and a January 1996 letter, from the Janesville Counseling 
Center for the period from February 1994 to March 1997.  An 
assessment form, dated in February 1994, reflects that the 
veteran sought treatment for, inter alia, complaints of 
nightmares three times a week and problems with anger.  He 
recalled past military experiences of heat stroke during 
basic training, waking up to tear gas in the barracks, and a 
mine exploding.  He also said that he witnessed a friend's 
death from a drug overdose in service.  He was also noted to 
be worried about money.  He provided a history of fighting in 
school.  The initial assessment diagnoses were adjustment 
disorder with mixed emotional features, PTSD, history of 
alcohol dependence, and impulse control disorder, not 
otherwise specified (NOS).  The veteran was subsequently 
diagnosed with intermittent explosive disorder, chronic PTSD 
and borderline intellect by Charles Denby, M. D., his primary 
therapist at the center.  The veteran carried the three 
diagnoses through his period of treatment.  Dr. Denby said, 
in a March 1994 entry, that the veteran had frequent intense 
dreams where he relived some of his service experiences, 
particularly instances where he was "jumped" by fellow 
soldiers involved in motor vehicle accidents with military 
vehicles.  In another entry, also dated in March 1994, the 
veteran was noted to have suffered severe childhood abuse and 
that he might be modeling his father's anger as anger was 
probably the only feeling he could express.  There is no 
indication in the records that the veteran's intermittent 
explosive disorder was related to service.

In August 1997, the USASCRUR responded that they were unable 
to verify the veteran's claimed stressors.  

The veteran was afforded a VA general medical examination in 
September 1997.  The examination focused on the veteran's 
psychiatric complaints.  The veteran related several 
stressors associated with his military service.  He said 
that, during basic training, he was put through a mock 
prisoner of war (POW) camp where he was locked in a foot 
locker for half an hour.  He also related how he was made to 
set what he thought were live mines after witnessing a dummy 
being destroyed in an explosion of a mine.  He further 
related that he suffered trauma as the result of being 
involved in an accident where he sustained a cut that was 
sutured without use of an anesthetic.  Finally, the veteran 
reported that he witnessed one individual shoot up with drugs 
and collapse and another individual slit his wrists.  He did 
not know what happened to either individual.  The VA examiner 
noted that she had reviewed the veteran's claims file, to 
include the veteran's Janesville Counseling Center records.  
The veteran related that his temper was not bad before he 
joined the Army.  However, he felt that his drinking and his 
need to "fight to survive" exacerbated it.  He acknowledged 
that he used to lose his temper and fight prior to service.  
He said that, although he was never caught, he engaged in 
armed robbery prior to service.  In her assessment, the 
examiner said that the veteran had many symptoms suggestive 
of PTSD, although past evaluators had not been able to 
corroborate the specific events.  The examiner also stated 
that, in regard to the veteran's explosive disorder, there 
was evidence of an antisocial personality disorder.  She said 
that there was considerable evidence to support this 
conclusion, such as cruelty to animals, criminal behavior as 
an adolescent and subsequent violence as an adult, which 
might or might not be more accurately reflective of PTSD.  
The examiner stated that if the diagnosis of antisocial 
personality disorder was accurate, a diagnosis of 
intermittent explosive disorder would be specifically 
excluded by the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The examiner's diagnoses were:  PTSD by 
the veteran's description of symptomatology; however, the 
diagnosis depended upon his actually having experienced the 
claimed stressors; rule out intermittent explosive disorder; 
and, rule out antisocial personality disorder. 

Associated with the claims file is a letter, dated in January 
1998, from the Janesville Counseling Center.  The letter is 
signed by the veteran's social worker and the center's 
consulting psychiatrist.  The letter was written to the RO at 
the veteran's request.  The letter noted that the veteran had 
been in therapy since March 1994 with approximately one 
hundred twenty-eight sessions, either individually or with 
his spouse and children.  The letter reiterated the veteran's 
claimed stressors as recounted in the prior clinical records.  
The letter noted that the veteran's diagnoses, as per the 
center's care, remained as chronic PTSD, intermittent 
explosive disorder, and chronic borderline intellect.  The 
letter also disputed part of the results of the September 
1997 VA examination, specifically relating to a diagnosis of 
antisocial behavior disorder.  

Associated with the claims file in March 1998 were records 
from the Rock County Health Care System for the period from 
March 1977 to January 1983.  The records contain a 
psychiatric evaluation dated in March 1977 related to the 
veteran's having been arrested for driving while intoxicated 
(DWI).  The report noted that the veteran said that he did 
not drink until he became legal age (eighteen).  He did not 
drink in high school as his father forbade it.  He drank 
after joining the Army.  There was no reference to any type 
of traumatic events in service.  

The veteran was afforded a VA examination to assess the 
current status of the lacerations to his right temple and 
right index finger in March 1998.  The examiner recounted 
that the veteran cut his right index finger in service while 
using a meat slicer.  The veteran also related having 
sustained a cut on his right temple as a result of his 
involve in a semi-truck accident in service.  The examiner 
related that the veteran felt that he had a disfigurement of 
his right index finger.  However, the examiner said that he 
was hard pressed to describe it.  There was a minimal scar 
over the radial side of the right index finger near the 
proximal interphalangeal (PIP) joint.  It was nontender.  
There was minimal disfigurement or underlying tissue loss.  
There was no keloid formation.  The finger was dull to 
sensation along the tip but he could perceive pinprick  The 
veteran had the same extension and flexion of the PIP and 
distal interphalangeal (DIP) joints as with the same joints 
on the left hand.  The right temple scar was very hard to 
locate.  It was approximately one to one and one-half inches 
running within or immediately adjacent to a number of wrinkle 
folds just lateral and above his right eyebrow.  The scar had 
no underlying tissue loss or keloid formation.   There did 
not appear to be any loss of sensation.  It did not affect 
his ability to close his eyes, move his eyebrows or smile.  
The examiner added that he doubted whether the scars had 
caused the veteran much difficulty over the years.  The scar 
on the right index finger did not cause any problems with 
manual dexterity or fine manipulation.  His problems with his 
right hand are not from his right index finger scar but, 
rather, associated with his CTS and arthropathy.  The 
examiner stated that the scar on the right temple did not 
cause any cosmetic disfiguration.  Color photographs of the 
right index finger and right temple were included.

The Board notes that the veteran submitted several copies of 
his immunization record from service to show his two tetanus 
shots in 1973.  He argued that these supported the occurrence 
of events as he had stated them.  He also submitted several 
copies of the "FINDINGS" portion of a favorable SSA 
decision that awarded him benefits for severe PTSD, 
intermittent explosive disorder, borderline intelligence and 
several physical disabilities.

Associated with the claims file are records from the SSA 
relating to the veteran's multiple claims for disability 
compensation.  Among the records are several older 
psychiatric and psychological evaluation reports, and 
treatment records from Mercy Hospital for the period from 
April 1991 to March 1994, as well as duplicate copies of 
records from the Janesville Counseling Center.  The veteran 
was given a psychiatric evaluation by Marek J. Hann, M. D., 
in May 1988.  The veteran did not have any problems related 
to service.  Dr. Marek provided diagnoses of adjustment 
disorder and personality disorder, mixed.  The SSA records 
also contain a psychological evaluation by Nira Melzer-Busch, 
M. S.  The veteran was given a battery of psychological 
tests.  In a report dated in May 1990, the veteran did not 
relate any history of psychological trauma in service.  The 
report did not make any findings with respect to explosive 
disorder or PTSD.  In fact, the report found that, although 
the veteran did have problems with anger, he was quite 
capable of employment with the proper training and the right 
job.  Finally, clinical entries from the veteran's counseling 
at the Janesville Center were also included.  However, these 
records contained no new information not reported in the 
typed summaries previously discussed.  

In February 1999, the veteran's attorney submitted a 
statement wherein he maintained that the veteran's stressors 
for his PTSD were his two scars.  The attorney argued that 
since the scars were service-connected, this proved the 
veteran's stressors and entitled him to service connection 
for PTSD, intermittent explosive disorder and attention 
deficit disorder.

The veteran was afforded a VA PTSD examination in April 1999.  
Prior to the examination, the RO prepared a summary of the 
veteran's confirmed stressors.  The summary discussed the 
veteran's prior VA examinations and records of private 
treatment.  The summary noted that the veteran's various 
stressors could not be verified with the exception of his 
having sustained lacerations to his right temple and right 
index finger.  The summary further noted that the veteran's 
attorney had stated that the incidents involving the 
veteran's lacerations were the cause of his psychiatric 
disabilities.  Accordingly, the RO advised the examiner that 
the events surrounding the two lacerations were the only 
stressors to be considered in the examination.

The examiner noted that he had reviewed the veteran's claims 
file, to include his prior VA examinations and his private 
records, to include those from the Janesville Counseling 
Center (Ms. Metz).  The examiner also acknowledged the RO's 
guidance on the limitation of stressors for consideration.  
In regard to the truck accident, the veteran said that he and 
another soldier were in a truck that hit a trailer.  He did 
not recall much until he was back on base and bleeding all 
over.  He said that pieces of glass were removed from his 
right temple and he was given stitches without anesthesia.  
He said that he continually remembered the pain.  When asked 
if he regarded the incident with particular horror or a sense 
of impending death or a fear of injury, he said "I didn't 
give a damn as I was young, and I was drunk."  He then told 
the examiner that he cut his right index finger when he was 
slicing meat.  He was afraid at the time that it would have 
to be amputated.  His finger was stitched and bandaged.  The 
veteran went on to relate that he experienced nightmares 
regarding his "Army stuff."  The examiner asked the veteran 
if he experienced any physical symptoms associated with his 
nightmares.  The examiner then provided some hypothetical 
physical symptoms and asked the veteran if he suffered from 
any of them.  The veteran readily endorsed a number of 
different physical symptoms that he said were associated with 
his PTSD nightmares.  The veteran told the examiner that he 
made efforts to avoid feelings or thoughts of the trauma but 
could not give any specific details.  He said that he had a 
very crisp memory of the details of the trauma other than 
when he was drunk and possibly passed out after the truck 
accident.  He did not endorse any diminished interest in 
previously significant or enjoyable activities.  He said that 
he was very close to his wife and had several friends and did 
not endorsement estrangement from them.  He said that he had 
had the normal amount of friends throughout life.  He did not 
have any sense of impending doom or death and only a rare 
sense of foreshortened future for a short time during his 
"flashbacks."  The examiner then reviewed the veteran's 
past history as related in several examinations.  This 
included his drinking alcohol at age 9, fighting, cruelty to 
animals and robbing a store.  His said that his childhood was 
"ok" and that he was not abused by his father.  However, 
the examiner noted that other past histories noted that the 
veteran had been abused by his father.

In his assessment, the examiner stated that, based upon this 
examination, the veteran did not have symptoms that met the 
DSM-IV criteria for a diagnosis of PTSD.  The examiner noted 
that the veteran was unable to demonstrate a consistent 
pattern of avoidance.  The examiner also noted that the 
veteran endorsed multiple symptoms that were quite 
uncharacteristic in PTSD.  The veteran endorsed a number of 
symptoms that were virtually unheard of in regard to PSTD 
although he had been carefully instructed to answer the 
examiner's questions cautiously and accurately to not confuse 
the diagnosis.  The examiner noted that the question of 
antisocial personality disorder was raised.  The veteran's 
past activities in childhood and his adult arrest for sexual 
abuse were cited.  The examiner felt that psychometric 
testing was necessary to clarify the diagnosis but the 
veteran refused to submit to the testing.  The examiner went 
on to say that, considering the refusal, malingering could 
not be ruled out in regard to this diagnosis.  Additional 
evidence for this consideration included multiple 
inconsistencies in the various psychiatric examinations.  The 
examiner summarized his report by stating that the diagnosis 
of antisocial personality disorder might better account for 
the spectrum of psychiatric symptoms exhibited by the 
veteran.  The examiner again noted that the veteran refused 
psychometric testing and he was hesitant to make the 
diagnosis as many of the required criteria were fulfilled 
during active substance abuse, however, the diagnosis was 
highly likely.  The examiner's diagnoses were:  history of 
PTSD, not found on examination; history of intermittent 
explosive disorder, not evaluated by this examination; and,  
rule out antisocial personality disorder.  


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service Connection for Attention Deficit Disorder
And Intermittent Explosive Disorder

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Three discrete types of 
evidence must be present in order for a veteran's claim for 
benefits to be well grounded:  (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (3) There must 
be competent evidence of a nexus between the inservice injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In regard to the veteran's claim for entitlement to service 
connection for attention deficit disorder (ADD), there is no 
evidence of a current diagnosis of ADD.  Moreover, absent a 
medical reason related to service for the development of ADD, 
ADD itself is not a disease or injury for compensation 
purposes and, as such, is usually not permitted to be 
service-connected.  38 C.F.R. § 3.303(c) (1998).  The veteran 
was diagnosed with chronic borderline intelligence by his own 
therapists at the Janesville Counseling Center.  However, 
even if the latter condition was in fact representative (or a 
manifestation of) of ADD, there is no evidence relating it to 
service, which consideration renders his related claim 
implausible.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Such claim is, therefore, as was determined by the RO, not 
well grounded.  38 U.S.C.A. § 5107(a).

In regard to the veteran's intermittent explosive disorder, 
there is no clear diagnosis for the disorder.  The records 
from Janesville Counseling Center have maintained the 
diagnosis from February 1994 to March 1997.  Support for the 
diagnosis was reiterated in a January 1998 letter.  However, 
the veteran has not received a similar diagnosis on any other 
psychiatric evaluation.  The reports from Dr. Marek in 1988, 
Dr. Poreba from 1992, and the VA examination in 1992 all 
failed to diagnosis the veteran with intermittent explosive 
disorder.  In fact, Dr. Marek diagnosed the veteran with a 
personality disorder and Dr. Poreba provided a diagnosis of 
rule out malingering as their secondary diagnoses.  The VA 
examiner in September 1997 provided a diagnosis of rule out 
intermittent explosive disorder and was of the opinion that 
the veteran's behavior was better attributed to a diagnosis 
of antisocial personality disorder.  Finally, the VA examiner 
in April 1999 had the same conclusion and noted intermittent 
explosive disorder by history only.  The latter 
consideration, in turn, renders implausible the veteran's 
related claim for service connection therefor.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Finally, even assuming 
(without conceding) that the veteran in fact has intermittent 
explosive disorder, there is no evidence relating the same to 
service, which consideration further renders his related 
claim implausible.  See Grottveit.   Under either rationale, 
the veteran's related claim, as was determined by the RO, is 
not well grounded.  38 U.S.C.A. § 5107(a).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


Service Connection for PTSD

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999), 
(codified at 38 C.F.R. § 3.304(f) (1999)).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  If the VA determines either that the veteran did 
not engage in combat lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted).

The veteran here did not engage in combat.  He did not serve 
in Vietnam, and his military occupational specialty was cook.  
Accordingly, lay testimony alone is not sufficient to 
establish the required in-service stressor.  38 C.F.R. § 
3.304(f).  Credible supporting evidence is therefore 
required.

The Board notes that the veteran has alleged a number of 
stressors at varying times.  However, his stressors of 
witnessing another soldier being injected with drugs and 
another soldier slitting his wrists were not capable of being 
verified, although attempts to obtain pertinent records were 
made.  The other stressors relating to his being trained to 
set a mine and not knowing if the mine was live and his being 
locked in a footlocker were not capable of being verified.  
Likewise, the veteran's stressors of suffering "heat 
stroke" and being beaten nearly to death in service are not 
credible.  The veteran's SMRs contain no reference to any 
type of treatment provided for heat stroke.  Moreover, there 
is no evidence in the medical records of any type of 
treatment for injuries sustained in a fight.  Finally, in the 
February 1999 letter, the veteran's attorney limited the 
veteran's stressors to the incidents involving his two 
service-connected lacerations.  

In reviewing the various records, the Board notes that Dr. 
Marek and Dr. Poreba both failed to diagnose the veteran with 
PTSD.  Dr. Marek diagnosed the veteran with adjustment 
disorder, based upon current life events, and a personality 
disorder, while Dr. Poreba provided a diagnosis of rule out 
PTSD and rule out malingering.  The VA examiner in October 
1992 provided a diagnosis of PTSD based upon the unverified 
stressors provided by the veteran, to include his allegation 
of being involved in the fight where he was beaten.  The VA 
examiner from September 1997 qualified her diagnosis of PTSD 
by saying the diagnosis was applicable only if the veteran 
actually experienced his alleged (and, as noted above, 
unverified) stressors.  

Finally, the VA examination of April 1999 was limited to 
assessment of the veteran's psychiatric condition based upon 
the stressors of the two lacerations received in service.  
Again, this limitation was based upon the lack of 
verification of the other related stressors and the veteran's 
attorney's February 1999 letter.  The VA examiner noted that 
the veteran endorsed a number of totally unrelated physical 
symptoms as physical manifestations of his PTSD despite 
having been cautioned to answer the questions carefully and 
that they were important to his diagnosis.  The examiner 
further noted that the veteran's responses did not support a 
diagnosis of PTSD as he did not meet the DSM-IV criteria.  It 
also bears emphasis, relative to the April 1999 VA 
examination, that the practical and clinical integrity 
thereof was, in the Board's view, truly exceptional, 
precluding any need for additional examination by VA.  In 
this regard, as to the practical aspect of the examination, 
the VA examiner both reviewed the veteran's voluminous record 
in its entirety and elicited his account of his stressful 
experiences in service.  As to the clinical integrity of the 
examination, the Board observes that the pertinent conclusion 
reached by the examiner (i.e., that the veteran did not have 
PTSD) was, as opposed to any notion that it was of biased or 
non-neutral derivation, predicated on a precisely articulated 
rationale, to include the veteran's having endorsed a number 
of symptoms which were wholly atypical (of which possibility 
the veteran was fully informed beforehand) of PTSD.  Such 
consideration, insofar as it provides an explanation and 
amplifies the opinion advanced by the VA examiner, thereby 
serves to significantly enhance the clinical integrity 
thereof.  See Green v. Derwinski, 1 Vet. App. 121, 123 
(1991).

In view of the foregoing reasoning, then, the Board is 
readily persuaded that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


Higher Ratings for Scar of the Right Temple and Right Index 
Finger

The veteran's claim for a higher evaluation for laceration 
scar of the right temple and laceration scar of the right 
index finger are original claims that were placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with initial rating awards.  Furthermore, as 
held in AB v. Brown, 6 Vet.App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation ?."  The distinction between 
an original rating and a claim for an increased rating may be 
important, however, in terms of determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in identifying the underlying NOD and 
whether VA has issued a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  

In regard to the veteran's contention that he is entitled to a 
higher disability ratings for at least part of the original 
rating period following the grant of service connection for 
his scars, the rule from Francisco v. Brown, 7 Vet.App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Right Temple Scar

The veteran currently is assigned a noncompensable evaluation 
for his laceration scar of the right temple under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under 
that diagnostic code, a noncompensable rating is applicable 
for a disfiguring scar of the head, face or neck that is 
slightly disfiguring.  A 10 percent rating is warranted where 
there is moderate disfiguring.  In addition to this 
provision, a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and a 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Finally, scars may be evaluated on the basis of any 
related limitation of function of the body part they affect, 
in this case the face.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

In this case, there is no evidence to show that the veteran's 
scar is tender, poorly nourished or ulcerated.  The VA 
examiner described it as barely discernible and attached a 
color photograph which supports his finding.  The examiner 
further stated that there was no functional limitation as a 
result of the scar.  Finally, the examiner stated that the 
scar was not disfiguring.  Again, the photograph supports 
this finding.  The veteran has provided no objective evidence 
to support his contention that he is entitled to a higher 
rating.  Accordingly, there is no basis to grant a higher 
rating from June 23, 1997.  


Right Index Finger Scar

The veteran currently is assigned a noncompensable evaluation 
for his laceration scar of the right index finger under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under 
that diagnostic code, the scar is rated on the basis of a 
limitation of function of the part affected, in this case the 
right index finger.  Further, in addition to this provision, 
a 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  While a 10 percent evaluation is for 
consideration for superficial scars which are tender and 
painful on objective demonstration under Diagnostic Code 
7804.  38 C.F.R. § 4.118.  

As with the veteran's right temple scar, there is no evidence 
that the right index finger scar is tender, poorly nourished 
or subject to ulcerations.  Moreover, the examiner reported 
that the scar does not cause any functional limitation of the 
veteran's right index finger.  A review of the private 
treatment records associated with the claims file fails to 
provide any objective evidence that relates any of the 
veteran's right hand/wrist problems to his laceration scar.  
The veteran had trigger finger of the 3rd and 4th fingers on 
his right hand but no problems with the right index finger 
were ever associated with the laceration sustained in 
service.  The veteran's CTS diagnosis was unrelated to the 
laceration of the right index finger.  Accordingly, there is 
no basis to grant a higher rating for the veteran's 
laceration scar of the right index finger from July 21, 1997.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting higher ratings for the veteran's laceration scar 
of the right temple and/or laceration scar of the right index 
finger.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).



ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for attention deficit 
disorder and intermittent explosive disorder is, in each 
instance, denied.

Service connection for PTSD is denied.

An increased rating for laceration scar of the right temple 
is denied.

An increased rating for laceration scar of the right index 
finger is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

